DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the papers filed January 25, 2022.  Currently, claims 1-4, 27, 31-32, 35-46 are pending.  Claims 3-4 have been withdrawn as drawn to non-elected subject matter. 

All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 

This action if FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The DP rejection over 10,544,467 has been withdrawn in view of the Terminal Disclaimer filed. 
The nonstatutory double patenting rejections have been withdrawn in view of the amendments to the claims to require a subject suspected of having a lung cancer. 
	
Election/Restrictions
Applicant's election without traverse of cg10673833 in the paper filed January 6, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US201/040966, filed July 6, 2017 and claims priority to provisional 62/358,785, filed July 6, 2016.  

Drawings
The drawings are acceptable. 


Improper Markush Grouping
Claims 1-2, 27, 31-32, 35-46 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch,631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
(1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP § 803.02.
Here each species is considered to be a CpG site in a gene that is methylated. 
The recited alternative species in the groups set forth here do not share a single structural similarity, as each different gene and each CpG site that could be detected is itself located in a separate region of the genome and has its own structure. The 
MPEP 706.03(y)IIA provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (MPEP 706.03(y)DA).

The recited genes and each CpG site do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes and each CpG site will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited genes and each CpG site would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that 
MPEP 706.03(y)IIB further states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). See also subsection HB, below.

The recited alternative species do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature to the group of genes being claimed because it is shared by ALL nucleic acids. Further, the fact that the genes and each CpG site all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a sugar phosphate backbone alone is not essential to the asserted common use of being associated with breast cancer.  
Following this analysis, the claims are rejected as containing an improper Markush grouping.
Response to Arguments
	The response traverses the rejection.  The response asserts the CpG sites recited in claim 1 are a recognized class having a substantial structural feature essential to at least one disclosed utility.  The response provides that each biomarker represents a cytosine methylation site (CpG site, e.g. a CpG dinucleotide motif).  This argument has been considered but is not convincing.   Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved”.  
	Here, while the CpG sites comprise a CpG dinucleotide, these markers are not CpG sites in isolation.  Instead, these CpG sites are within a context of a nucleic acid.  Like all nucleic acids that comprise a string of A, T, C and G nucleotides, all CpG methylation sites comprise C, G nucleotides.  All CpG dinucleotides share this structure.  However this structure of nucleotides is not essential to the common use of detecting liver cancer.  The cg10673833 CpG site is located in the MYO1G gene (see page 61).  It is noted that the other CpG sites recited in the claim are located in different genes with different structures.  Table 11B illustrates each of these CpG sites are located on different chromosomes.  Finally, Table 12 provides padlock probes for each of the CpG sites which differ in structure.   Given these divergent locations and padlock probes for detection of the CpG there is no expectation from the knowledge in the art that each of the CpG sites could be substituted one for the other with the expectation the same intended result would be achieved.  There is no expectation from the knowledge in the art that each recited CpG site will behave in the same way in the context of the claimed invention.  There is no evidence in the art that each of the CpG sites could be substituted one for the other with the expectation that that same intended result would be achieved.  

	Applicant may remove the non-elected biomarkers from the listing or may separately claim them in different claims.  
	Thus for the reasons above and those already of record, the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 27, 31-32, 35-44, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sandoval et al. (J. of Clinical Oncology, Vol. 31, No. 32, pages 4140-4147, November 2013) or Poirier et al. (Oncogene, Vol. 34, pages 5869-5878, 2015) in view of Zhang et al. (Frontiers in Oncology, Vol. 5, Article 209, September 2015).  
Sandoval teaches a method of generating a methylation profile of a biomarker from a biological sample from a subject suspected of having lung cancer.  In particular Sandoval teaches a prognostic DNA methylation signature for Stage I non-small cell lung cancer.  Sandoval teaches obtaining tumor samples (limitations of Claim 28)(page 4141, col. 2).  Sandoval teaches a DNA methylation microarray that analyzes 450K CpG sites was used to study tumor DNA from 444 patients with NSCLC (abstract)(limitations of Claim 37). Table 1 illustrates the characteristics of the patients.  The Table illustrates numerous patients had relapse (limitation of Claim 35).   The 
Poirier teaches DNA methylation in small cell lung cancer defines distinct disease subtypes.  Poirier teaches small cell lung cancer (SCLC) is an aggressive malignancy characterized by early metastasis, rapid development of resistance and genetic instability (abstract).  Poirier teaches obtaining clinical samples, bisulfite converting DNA, and analyzing using Illumina’s 450K Beadchip (page 5876, col. 1). The methylation levels, B, were calculated as the ratio of methylated to unmethylated (page 5876, col. 1).  The Human Methylation 450K chip inherently comprises probes for cg1067388.  
	With respect to Claim 44, the instant specification defines Next Generation Sequencing (NGS) to encompass array based methods (see para 168).  The specification states “in some instances, the next generation sequencing reaction comprises….infinium methylation assays” (see para 116, page 63).  Thus, the 450K Beadchip taught by Noumov is encompassed by NGS.  

Neither Sandoval nor Poirier teaches analysis of cell-free DNA (cfDNA) for lung cancer analysis and diagnosis.  
However, Zhang teaches circulating tumor cells (CTCs) have garnered a lot of attention for detecting lung cancer.  Zhang teaches better non-invasive approach for serial monitoring is necessary to address clinical and research unmet needs and for early response assessment of targeted therapies (page 2, col. 1).  Further Zhang 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have used CTC, plasma/serum or blood based diagnostics for detecting DNA methylation of Sandoval or Poirier.  Zhang specifically teaches CTC, plasma and blood are non-invasive samples that are capable for detecting and characterizing early stages of lung cancer (page 2, col. 2).   
Response to Arguments
	The response traverses the rejection.  The response asserts Sandoval nor Poirier teach analysis of cell free DNA.  The response then argues that Zhang is a review article disclosing the prognostic value of circulating tumor cells, plasma and blood but is silent about methylation analysis.  This argument has been considered but is not convincing because the art teaches the existence of a better non-invasive approach for serial monitoring is necessary to address clinical and research unmet needs and for early response assessment of targeted therapies (page 2, col. 1).  Thus, at the time of the invention, there had been a recognized problem.  The art teaches a finite number of diagnostics, including methylation based assays such as Sandoval or Poirier.  The ordinary artisan could have pursued the known potential solution with a reasonable expectation of success.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  It this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense (see MEPE 2143).  Thus for the reasons above and those already of record, the rejection is maintained.

Conclusion
No claims allowable over the art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nie et al. (Tumor Biol, Vol. 36, pages 7-19, 2015) teaches cell-free circulating tumor DNA in plasma/serum of non-small cell lung cancer.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 11, 2022